





Exhibit 10.36







COOPER-STANDARD AUTOMOTIVE INC.

LONG-TERM INCENTIVE PLAN




ARTICLE 1.
PURPOSE AND DURATION

Section 1.1.  Purpose.  The purpose of the Cooper-Standard Automotive Inc.
Long-Term Incentive Plan is to motivate key employees of the Company and its
Affiliates who have the prime responsibility for the operations of the Company
and its Affiliates to achieve performance objectives, measured on a long-term
basis, that are aligned with the Company’s strategic goals and which are
intended to result in increased value to the shareholders of the Company.

Section 1.2.  Duration.  The Plan is effective for performance periods beginning
on and after January 1, 2007, and will remain in effect until terminated
pursuant to Article 9.  

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION



Section 2.1.  Definitions.  Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:



(a)

“Administrator” means, with respect to executive officers of the Company, the
Committee, and with respect to all other key employees, the Chief Executive
Officer of the Company.

(b)

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act, or any successor rule or regulation thereto.

(c)

“Base Salary” of a Participant means the annual rate of base pay in effect for
such Participant as of the last day of the Performance Period, or such other
date as the Administrator specifies.

(d)

“Board” means the Board of Directors of the Company.

(e)

“Cause” means:  (1) if the Participant is subject to an employment agreement
with the Company or an Affiliate that contains a definition of “cause”, such
definition, or (2) otherwise, any of the following as determined by the
Administrator:  (A) the Participant’s willful failure to perform his lawful and
reasonable duties or to follow the lawful and reasonable directives of the Board
or Chief Executive Officer which is not cured within a reasonable period of time
following written notice, other than as a result of Participant’s mental or
physical disability; (B) the Participant’s conviction of, or plea of “no
contest” to, a (x) felony, or (y) any crime against the Company or an Affiliate
involving a dishonest act or common law fraud; (C) the Participant’s willful
malfeasance or misconduct which is demonstrably injurious to the Company or any
of its Affiliates; or (D) a willful and material breach by the Participant of
the restrictive covenants, including, without limitation, any non-compete,
non-solicitation or

















confidentiality provisions to which the Participant is bound pursuant to a
written agreement with the Company or an Affiliate.

(f)

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
particular provision of the Code shall be deemed to include any successor
provision thereto.

(g)

“Company” means Cooper-Standard Automotive Inc., and any successor thereto as
provided in Article 12.



(h)

“Committee” means the Compensation Committee of the Board.



(i)

“Disability” means the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Administrator.  The Participant will be required to submit such medical evidence
or to undergo a medical examination by a doctor selected by the Administrator as
the Administrator determines is necessary in order to make a determination
hereunder.

(j)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  Any
reference to a particular provision of the Exchange Act shall be deemed to
include any successor provision thereto.

(k)

“Excluded Items”  means any gains or losses from the sale of assets outside the
ordinary course of business, any gains or losses from discontinued operations,
any extraordinary gains or losses, the effects of accounting changes, any
unusual, nonrecurring, transition, one-time or similar items or charges, and any
other items that the Administrator determines.  

(l)

“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator,
including but not limited to: (1) violation of any employment, noncompete,
confidentiality or other agreement in effect with the Company or any Affiliate,
(2) taking any steps or doing anything which would damage or negatively reflect
on the reputation of the Company or an Affiliate, or (3) failure to comply with
applicable laws relating to trade secrets, confidential information or unfair
competition.

(m)

“Participant” means a key employee of the Company or an Affiliate who has been
approved for participation in the Plan by the Administrator.



(n)

“Performance Award” means an opportunity granted to a Participant to receive a
payment based in whole or part on the extent to which one or more Performance
Goals for one or more Performance Measures are achieved for the Performance
Period, subject to the conditions described in the Plan and that the
Administrator otherwise imposes.

(o)

“Performance Measures” means the category of categories of performance that must
be achieved as determined by the Administrator at the time of grant of a
Performance Award.  Performance Measures may be measured (1) for the Company on
a consolidated basis, (2) for any one or more Affiliates or divisions of the
Company and/or (3) for any other business unit or units of the Company or an
Affiliate as defined by the Administrator at the time of selection.  In
addition, the Administrator may prescribe subjective Performance Measures or





2













Performance Measures based on the Participant’s most recent employment
evaluation as a condition to receiving all or any portion of an award payment.  

(p)

“Performance Goal” means the level(s) of performance for a Performance Measure
that must be attained in order for a payment to be made under a Performance
Award, and/or for the amount of payment to be determined based on the
Performance Scale.

(q)

“Performance Period” means a period of one or more fiscal years of the Company
or an Affiliate, as selected by the Administrator.



(r)

“Performance Scale” means, with respect to a Performance Measure, a scale from
which the level of achievement may be calculated for any given level of actual
performance for such Performance Measure.  The Performance Scale may be a linear
function, a step function, a combination of the two, or any other manner of
measurement as determined by the Administrator.

(s)

“Plan” means the arrangement described herein, as from time amended and in
effect.

(t)

“Retirement” means termination of employment with the Company and its Affiliates
(without Cause) on or after (1) attainment of age 65 or (2) attainment of the
age and service necessary to qualify for early retirement under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, as amended.

Section 2.2.  Gender and Number.   Except where otherwise indicated by the
context, any masculine term used herein includes the feminine, the plural
includes the singular, and the singular the plural.

Section 2.3.  Severability.  In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.

ARTICLE 3.
ELIGIBILITY

Section 3.1.  Selection of Participants.  The Administrator shall select the key
employees of the Company or an Affiliate for participation in the Plan.  No
employee shall have any right to receive a Performance Award in any year even if
a Performance Award has been previously granted in prior years.  In general, it
is expected that the Administrator will determine which key employees are to
receive a Performance Award prior to, or within the first ninety (90) days of,
the first day of the applicable Performance Period.

Section 3.2.  Termination of Approval.  Until the earlier of the end of a
Performance Period or a Participant’s termination of employment, the
Administrator may withdraw its approval for participation for a Participant at
any time.  In the event of such withdrawal, the employee concerned shall cease
to be an active Participant as of the date selected by the Administrator, the
employee’s Performance Awards shall be cancelled, and the employee shall not be
entitled to





3













any payment unless the Administrator determines otherwise.  The Administrator
shall notify the employee of such withdrawal as soon as practicable following
such action.

Section 3.3.  New Hires; Transfers In, Out and Between Eligible Positions.

(a)

Notwithstanding Section 3.1, for a key employee who is hired or promoted into a
position that is eligible for a Performance Award, the Administrator may (1)
select such key employee as a Participant at any time during the course of a
Performance Period, (2) take action as a result of which there is an additional
Performance Award made to a key employee who, as to a Performance Period that is
in progress, is already a Participant and as to whom a Performance Award is
already in effect where the additional Performance Award relates to the same
Performance Period, or (3) change the Performance Goals, Performance Measures,
Performance Scale or potential award amount under a Performance Award that is
already in effect.  In such event, the Administrator may, but is not required
to, prorate the amount that would otherwise be payable under such Performance
Award if the Participant had been employed during the entire Performance Period
to reflect the period of actual employment during the Performance Period.  

(b)

If a Participant is demoted during a Performance Period, the Administrator may
decrease the potential award amount of any Performance Award, or revise the
Performance Goals, Performance Measures or Performance Scale, as determined by
the Administrator to reflect the demotion, or may withdraw its approval for
participation in accordance with Section 3.2.

(c)

If a Participant is transferred from employment by the Company to the employment
of an Affiliate, or vice versa, the Administrator may revise the Participant’s
Performance Award to reflect the transfer, including but not limited to,
changing the potential award amount, Performance Measures, Performance Goals and
Performance Scale.

Section 3.4.  Termination of Employment.

(a)

Except as otherwise provided under the terms of an employment or severance
agreement between a Participant and the Company, or under the Company’s Change
of Control Severance Pay Plan, no Participant shall earn an incentive award for
a Performance Period unless the Participant is employed by the Company or an
Affiliate (or is on an approved leave of absence) on the last day of such
Performance Period, unless employment was terminated during the period as a
result of Retirement, Disability or death at a time when the Participant could
not have been terminated for Cause, or unless payment is approved by the
Administrator after considering the cause of termination.  

(b)

If a Participant’s employment is terminated as a result of death, Disability or
Retirement, at a time when the Participant could not have been terminated for
Cause, then unless otherwise determined by the Administrator, the Participant
(or the Participant’s estate in the event of his death) shall be entitled to
receive an amount equal to the product of (x) the amount calculated under
Section 5.1, but treating the year in which such termination occurs as the end
of the Performance Period and (y) a fraction, the numerator of which is the
number of the Participant’s days of employment during the Performance Period for
such award and the





4













denominator of which is the number of days in the Performance Period for such
award.   Payment shall be made within 2½ months following the end of the year in
which such the Participant’s termination of employment occurs.

ARTICLE 4.
CONTINGENT PERFORMANCE AWARDS

At the time of grant of a Performance Award, the Administrator shall determine
for each award the Performance Measure(s), the Performance Goal(s) for each
Performance Measure, the Performance Scale (which may vary for different
Performance Measures), and the amount payable to the Participant if and to the
extent the Performance Goals are met (as measured from the Performance Scale).
 The amount payable to a Participant may be designated as a flat dollar amount
or as a percentage of the Participant’s Base Salary, or may be determined by any
other means as the Administrator may specify at the time the Performance Award
is granted.

ARTICLE 5.
PAYMENT



Section 5.1.  Evaluating Performance and Computing Awards.

(a)

As soon as practicable following the close of a Performance Period, the
Administrator shall determine whether and to what extent the Performance Goals
and other material terms of the Performance Award issued for such period were
satisfied, and shall determine whether any discretionary adjustments under
Subsection (b) shall be made.  Based on such certification, the Administrator
(or its delegee) shall determine the award amount payable to a Participant under
the Performance Award for that Performance Period.  

(b)

The Administrator may adjust each Participant’s potential award amount under any
Performance Award, based upon overall individual performance and attainment of
goals up to a maximum of plus one hundred and fifty percent (+150%) or down to a
maximum of minus eighty percent (-80%).  



Section 5.2.  Timing and Form of Payment.  When the payment due to the
Participant has been determined, unless otherwise deferred pursuant to a
Participant’s election under the Company’s Deferred Compensation Plan, payment
shall be made in a cash lump sum within 2½ months following the close of the
Performance Period.

Section 5.3.  Inimical Conduct.  Notwithstanding the foregoing, after the end of
the Performance Period for which the payment has accrued, but before payment or
deferral is made, if the Participant engages in Inimical Conduct, or if the
Company determines after a Participant’s termination of employment that the
Participant could have been terminated for Cause, the Performance Award shall be
automatically cancelled and no payment or deferral shall be made.  The
Administrator may suspend payment or deferral (without liability for interest
thereon) pending the Administrator’s determination of whether the Participant
was or should have been terminated for Cause or whether the Participant has
engaged in Inimical Conduct.





5













ARTICLE 6.
ADJUSTMENTS

In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation or exchange of shares or other similar corporate change,
then if the Administrator shall determine that such change necessarily or
equitably requires an adjustment in the Performance Goals established under a
Performance Award, such adjustments shall be made by the Administrator and shall
be conclusive and binding for all purposes of this Plan.  No adjustment shall be
made in connection with the issuance by the Company of any warrants, rights, or
options to acquire additional shares of Common Stock or of securities
convertible into Common Stock.

ARTICLE 7.
RIGHTS OF PARTICIPANTS

Section 7.1.  No Funding.  No Participant shall have any interest in any fund or
in any specific asset or assets of the Company or any Affiliate by reason of any
Performance Award under the Plan.  It is intended that the Company has merely a
contractual obligation to make payments when due hereunder and it is not
intended that the Company or any Affiliate hold any funds in reserve or trust to
secure payments hereunder.

Section 7.2.  No Transfer.  No Participant may assign, pledge, or encumber his
or her interest under the Plan, or any part thereof.

Section 7.3.  No Implied Rights; Employment.  Nothing contained in this Plan
shall be construed to:

(a)

Give any employee or Participant any right to receive any award other than in
the sole discretion of the Administrator;

(b)

Limit in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time; or

(c)

Be evidence of any agreement or understanding, express or implied, that a
Participant will be retained in any particular position or at any particular
rate of remuneration.

ARTICLE 8.
ADMINISTRATION



Section 8.1.  General.  The Plan shall be administered by the Administrator. If
at any time the Committee shall not be in existence, the Board shall assume the
Committee’s functions and each reference to the Committee herein shall be deemed
to include the Board.

Section 8.2.  Authority.  In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Performance Award; (c)
establish, amend or waive rules and regulations, and appoint such agents, as it
deems





6













appropriate for the Plan’s administration; and (d) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.

Section 8.3.  Delegation of Authority.  The Administrator may delegate to one or
more officers of the Company any or all of the authority and responsibility of
the Administrator. If the Administrator has made such a delegation, then all
references to the Administrator in this Plan include such officer(s) to the
extent of such delegation.  

Section 8.4.  Decision Binding

.  The Administrator’s determinations and decisions made pursuant to the
provisions of the Plan and all related orders or resolutions of the Board shall
be final, conclusive and binding on all persons who have an interest in the Plan
or an award, and such determinations and decisions shall not be reviewable.

ARTICLE 9.
AMENDMENT AND TERMINATION

Section 9.1.  Amendment.  The Committee may modify or amend, in whole or in
part, any or all of the provisions of the Plan or any Performance Award, and may
suspend the Plan or any Performance Award, at any time; provided, however, that
no such modification, amendment, or suspension may, without the consent of the
Participant or his legal representative in the case of his death, adversely
affect the amount of any payment due under the Plan with respect to Performance
Periods completed prior to the date of such modification, amendment or
suspension.  

(a)

Termination.  The Committee may terminate the Plan at any time; provided,
however, that no such termination may, without the consent of the Participant or
his legal representative in the case of his death, adversely affect the amount
of any payment due under the Plan with respect to Performance Periods completed
prior to the date of such termination.

ARTICLE 10.
TAX WITHHOLDING

The Company shall have the right to deduct from all cash payments made hereunder
(or from any other payments due a Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.

ARTICLE 11.
OFFSET

The Company shall have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his estate, in the event of the Participant’s
death).





7













ARTICLE 12.
SUCCESSORS

All obligations of the Company under the Plan with respect to Performance Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.  The Plan shall be binding upon and inure to the
benefit of the Participants and their heirs, executors, administrators and legal
representatives.

ARTICLE 13.
DISPUTE RESOLUTION

This Plan and the rights and obligations hereunder shall be governed by and
construed in accordance with the internal laws of the State of  Michigan
(excluding any choice of law rules that may direct the application of the laws
of another jurisdiction).  Unless prohibited by law, any legal action or
proceeding with respect to this Plan or any Performance Award, or for
recognition and enforcement of any judgment in respect to this Plan or any
Performance Award, may only be heard in  a “bench” trial, and any party to such
action or proceeding shall agree to waive its right to a jury trial.  Any legal
action or proceeding with respect to this Plan or any Performance Award must be
brought within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint.





8





